Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koramoto (US 20220083297).

Regarding claim 1, Koramoto teaches an image forming apparatus capable of executing a job on the basis of a set value, and storing a history of the job (fig. 5), the image forming apparatus comprising: 
a storage that stores, as setting history information, the set value of the executed job (fig. 5); 
a display that displays the setting history information stored in the storage (fig. 5: reprinting hot folder); and 
a controller that executes the job based on the setting history information displayed on the display (fig. 4: re-execute), 
wherein when the controller receives a display change instruction for the setting history information, the controller changes a display format of the setting history information from execution order of the job to a display format pertaining to the display change instruction (fig. 5: b10 detailed setting, and p0040: the user can change the parameters to desired values in the detailed setting screen and instruct re-execution of a job).

Regarding claim 9, The structural elements of apparatus claim 1 perform all of the steps of method claim 9. Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 1.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koramoto as applied to claim 1 above, and further in view of Hamada (US 20220019393).

Regarding claim 2, Koramoto does not teach the image forming apparatus according to claim 1, wherein a sorting process based on a predetermined input value is included in the display change instruction for the setting history information.
Hamada teaches the image forming apparatus according to claim 1, wherein a sorting process based on a predetermined input value is included in the display change instruction for the setting history information (fig. 9: 912: sort by).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koramoto, to include wherein a sorting process based on a predetermined input value is included in the display change instruction for the setting history information, in order to provide flexible user interface for users.
	
Regarding claim 3, Koramoto in view of Hamada teaches the image forming apparatus according to claim 2, wherein any of an execution user name of the job, execution date and time of the job (Hamada:0080: “descending order of latest execution time”), a function of the job, a priority display identifier, and the set value is included in the predetermined input value.
The rational applied to the rejection of claim 2 has been incorporated herein.

Regarding claim 8, Koramoto in view of Hamada teaches the image forming apparatus according to claim 1, wherein the storage stores the number of times of execution of the job (Hamada: fig.4 : the number of re-executions), and the controller changes the display format of the setting history information by performing a sorting process of the setting history information on the basis of the number of times of the execution of the job (Hamada: fig. 9).
The rational applied to the rejection of claim 2 has been incorporated herein.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koramoto as applied to claim 1 above, and further in view of Aiba (US 20170041556).

Regarding claim 4, Koramoto does not teach the image forming apparatus according to claim 1, wherein the controller changes the display format of the setting history information by performing an enlarged display process for a specific one piece of the setting history information.
Aiba teaches the image forming apparatus according to claim 1, wherein the controller changes the display format of the setting history information by performing an enlarged display process for a specific one piece of the setting history information (fig. 9 and p0020:an example of enlarged display history information for a past predetermined period of time according to an embodiment of the present invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koramoto, wherein the controller changes the display format of the setting history information by performing an enlarged display process for a specific one piece of the setting history information, in order to identify a first user currently speaking and a second user who is to be displayed enlarged together with the first user suggested by Aiba (p0008).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koramoto as applied to claim 1 above, and further in view of Webber (US  20220004565).

Regarding claim 5, Koramoto does not teach the image forming apparatus according to claim 1, wherein the controller changes the display format of the setting history information by performing a contrast display process for a plurality of pieces of the setting history information.
Webber teach the image forming apparatus according to claim 1, wherein the controller changes the display format of the setting history information by performing a contrast display process for a plurality of pieces of the setting history information (p0043: such as coloration .. may identify: changes to values in records) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koramoto, to include wherein the controller changes the display format of the setting history information by performing a contrast display process for a plurality of pieces of the setting history information, in order to identify changes to values in the records suggested by Webber (p0043).

Regarding claim 6, Koramoto in view of Webber teaches the image forming apparatus according to claim 5, wherein the contrast display process includes highlighting for highlighting a changed part in which the set value is changed (Webber:p0043: such as coloration or highlights, may identify: changes to values in records).
The rational applied to the rejection of claim 5 has been incorporated herein.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koramoto in view of Webber as applied to claim 6 above, and further in view of Imai et al. (US 20190114125).

Regarding claim 7, Koramoto in view of Webber does not teaches the image forming apparatus according to claim 6, wherein the highlighting includes any of difference part display for displaying only difference parts different from the plurality of pieces of setting history information to be contrasted, difference part display color change for changing display colors of the difference parts, or difference part priority display for preferentially displaying the difference parts.
Imai teaches the image forming apparatus according to claim 6, wherein the highlighting includes any of difference part display for displaying only difference parts different from the plurality of pieces of setting history information to be contrasted, difference part display color change for changing display colors of the difference parts, or difference part priority display for preferentially displaying the difference parts (fig. 5c and p0053-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koramoto Koramoto, to include wherein the highlighting includes any of difference part display for displaying only difference parts different from the plurality of pieces of setting history information to be contrasted, difference part display color change for changing display colors of the difference parts, or difference part priority display for preferentially displaying the difference parts, in order to cause a user to recognize that the print setting value is changed in the case where the print setting value is change by automatic setting in hold printing suggested by Imai (p0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677